 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
        NORTHWEST SHEET METAL
        WORKERS WELFARE FUND, et al.,
 8
                                Plaintiffs,
 9
                                                          C18-947 TSZ
               v.
10
                                                          MINUTE ORDER
        H & K SHEET METAL
11      FABRICATORS, INC.,
12                              Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

          (1)    The parties are ORDERED to show cause by November 2, 2018, why this
15
   action should not be dismissed for failing to comply with the Order requiring Joint Status
   Report signed on July 5, 2018, docket no. 4. Absent a timely response to this Minute
16
   Order, this action shall be DISMISSED without prejudice.
17             (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
           Dated this 11th day of October, 2018.
19

20                                                      William M. McCool
                                                        Clerk
21
                                                        s/Karen Dews
22                                                      Deputy Clerk

23

     MINUTE ORDER - 1
